                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS

 GESTURE TECHNOLOGY PARTNERS,             )     Civil Action
 LLC,                                     )
                                          )     No. 2:21-cv-00040-JRG (Lead Case)
              Plaintiff,                  )
                                          )     Judge Rodney Gilstrap
       v.                                 )
                                          )
 HUAWEI DEVICE CO., LTD., and             )     Electronically Filed
 HUAWEI DEVICE USA, INC.,                 )
                                          )
              Defendants.                 )
                                          )
                                          )     Civil Action
 GESTURE TECHNOLOGY PARTNERS,             )
 LLC,                                     )     No. 2:21-cv-00041-JRG (Member Case)
                                          )
              Plaintiff,                  )     Judge Rodney Gilstrap
                                          )
       v.                                 )
                                          )
 SAMSUNG ELECTRONICS CO., LTD.            )
 and SAMSUNG ELECTRONICS                  )
 AMERICA, INC.,                           )
                                          )
              Defendants.                 )

                            NOTICE OF APPEARANCE

TO:   CLERK OF COURT

      Kindly enter my appearance on behalf of Defendants, HUAWEI DEVICE CO., LTD. and

HUAWEI DEVICE USA, INC., in the above-captioned matter.

                                              Respectfully submitted,

                                              THE WEBB LAW FIRM


Dated: May 7, 2021                            s/ Bryan P. Clark
                                              Bryan P. Clark
           No. 2:21-cv-00040-JRG (Lead Case)



    One Gateway Center
    420 Ft. Duquesne Blvd., Suite 1200
    Pittsburgh, PA 15222
    412.471.8815
    412.471.4094 (fax)
    bclark@webblaw.com

    Attorney for Defendants




2
                                                          No. 2:21-cv-00040-JRG (Lead Case)


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of May, 2021, I electronically filed the foregoing

NOTICE OF APPEARANCE with the Clerk of Court using the CM/ECF system which sent

notification to all counsel of record.



                                                  THE WEBB LAW FIRM


                                                  s/ Bryan P. Clark
                                                  Bryan P. Clark
